Citation Nr: 0104876	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the residuals of synovial cell sarcoma with excision of 
right tensor fascia lata muscle, on appeal from the initial 
grant of service connection.


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1982 to June 
1996, and the record reflects that she had approximately four 
years of additional prior active service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of September 1996 from the Washington, 
DC, Regional Office (RO).  


REMAND

The RO requested that the veteran be scheduled for a 
Department of Veterans Affairs (VA) compensation and pension 
examination.  However, a July 2000 notice from the VA Medical 
Center (VAMC) in Washington, DC, indicates the veteran failed 
to report for the examination.

The Board notes that the RO's June 2000 request to the VAMC 
for the examination listed the Alexandria, Virginia, address 
for the veteran that was listed on her 1996 original claim 
for benefits.  However, the record reflects that, in August 
1998, the veteran had notified the RO that her address had 
changed to a Fairfax, Virginia, address.  The claims file 
shows that VA computer records were updated with this new 
address in September 1998.  The current compensation and 
pension master record (M11 screen) now lists a Palm Bay, 
Florida, address.  We note that, whatever the veteran's 
current address may be, an incorrect address was listed on 
the examination request and, presumably, on the notice from 
the VAMC that was sent to the veteran scheduling the 
examination.  Therefore, she was not properly notified of the 
examination.  Accordingly, this case will be returned to the 
RO to update the veteran's address and to properly schedule 
her for a VA examination. 

The record further indicates that the veteran's claim was 
initially rated based upon her service medical records, and 
the veteran disagreed with the disability rating assigned for 
a service-connected disability.  As noted by the RO, a VA 
examination is necessary to provide current findings 
concerning the residual disability resulting from the 
treatment of synovial cell sarcoma during service.  
Accordingly, the case must be returned to the RO for 
examination of the veteran.

It is noted that the veteran's disagreement is with the 
disability rating assigned for the residuals of synovial cell 
sarcoma with excision of right tensor fascia lata muscle 
following the initial grant of service connection.  This 
raises the possible applicability of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  In addition, 
during the pendency of this claim and appeal, the muscle 
injury rating criteria were revised.  62 Fed. Reg. 30,235 
(1997).  The veteran is entitled to have her claim considered 
under both the rating criteria in effect at the time she 
initiated her claim and the new criteria.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Also, during the pendency of the veteran's claim and appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Since this case is being returned to the RO for 
further evidentiary development and adjudication, the RO 
should ensure that any additional evidentiary development 
and/or other procedures that may be required by this new law 
are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ascertain the correct 
address for the veteran.  

2.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA muscles examination.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
specifically requested to provide a 
detailed description of the residuals of 
the excision of the synovial cell sarcoma 
from the area of the right tensor fascia 
lata muscle.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

3.  Then, the RO should review the 
veteran's claim and determine whether a 
higher disability rating for the 
residuals of synovial cell sarcoma with 
excision of right tensor fascia lata 
muscle can be granted.  In assessing the 
veteran's claim, the RO should consider 
both the old and revised muscle rating 
criteria.  The RO should also consider 
whether staged ratings may be applicable.  
The RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.

4.  If the decision remains adverse to 
the veteran, she should be provided with 
a supplemental statement of the case and 
be apprised of the applicable period of 
time within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


